DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the star-shaped construction, the moulded filling must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claims 20 and 35, it is unclear what applicant is intending to claim by “star-shaped”. “Star-shaped” is not defined within the specification nor a generally accepted definition.  The metes and bounds of the claim cannot be ascertained.  
Claim 20 recites the limitation "the radial outwardly extending arms" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 20 recites the limitation "the gondola" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
The term “thin-walled” in claims 20-23 and 35 is a relative term which renders the claim indefinite. The term “thin-walled” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claim 21 recites the limitation "the tower" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	With regard to claims 21 and 35, it is unclear what applicant is intending to claim by the tower has the largest possible length.  The metes and bounds of the claim cannot be ascertained.
 	Claim 24 recites the limitation "the arms" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 24 and 35, the phrase "i.e." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 25 recites the limitation "the tower" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 26 recites the limitation "the tower" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 27 recites the limitation "the arms" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 28 recites the limitation "the tower" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 31, the phrase "e.g.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	With regard to claim 31, it is unclear what applicant is intending to claim by the phrase “see fig. 15”.  The metes and bounds of the claim cannot be ascertained.
	Claim 32 recites the limitation "the tower" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buhr (DE 10 2012021001 A1).
	With regard to claim 18, Buhr discloses an offshore structure (para 0001) that is provided with a foundation system (figs. 1-2, 8) with three or more suction buckets (12) to be installed in the seabed (16), which buckets are located at the corners of an imaginary polygon (fig. 1), viewed in top view, to act as a foundation system or part thereof for carrying an offshore structure (10) supported on the seabed (fig. 2), the suction buckets carrying a connector body (framing connecting buckets 12 to payload 10) and the connector body adapted for carrying a payload (figs. 1-2, 8). 
	With regard to claim 25, Buhr further discloses the tower, the connector body and the suction buckets are rigidly mounted so that all loads, including vertical and horizontal loads, bending moments and torsion, are transmitted from the tower to the suction buckets via the connector body(fig. 8; para 0023); the attachment of the tower to the connector body is arranged as a beam of which a single longitudinal end is fixedly wedged so that the tower extends vertically upwards from the connector body as a cantilever beam, in other words the tower is above the connector body free from structures that transfer mechanical loads from the tower onto the seabed (fig. 12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhr (DE 10 2012021001 A1) in views of Viselli et al. (2018/0030963) and Meek et al. (4,687,380). 
	With regard to claim 19, Buhr discloses the invention substantially as claimed as well as the structure being a multi megawatt energy installation suitable for deep waters (para 0001-0007) extending upwards from the seabed (figs. 1-2) however fails to explicitly state at least 9 MW at an offshore location where the seabed is at least 50 meters below the local water level, and from this installation runs a electricity cable to an electricity consumer on land to bring the offshore generated electricity to it.
	Viselli discloses an offshore structure wherein the wind energy installation is at least 9MW (para 0036) and from the installation an electricity cable to an electricity consumer on land to bring the offshore generated electricity to it (para 0037).
	Meek discloses an offshore structure at a location is at least 50 meters below the water level (col. 3, lines 36-40).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the offshore structure of Buhr be at least 9KW and 50meters below the local water level as taught by Viselli and Meek since such features are various site-specific design conditions at hand which an artisan of ordinaru skill could readily arrive at through routine experimentation. When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable details for specific applications simply through routine experimentation. See, e.g., MPEP 2144.05 II.

Claims 20-21, 24, 26-27, 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhr (DE 10 2012021001 A1).
	With regard to claim 20, Buhr further discloses a star-shaped (figs. 1-2; “star-shaped” in its broadest reasonable definition may be defined as a shape with angular sides), seen in top view, connector body with the same number of external corners as there are suction buckets (figs. 1-2), which external corners are formed by the radial outwardly extending arms which provide the star shape (figs. 1-2; arms extending from center to suction bucket); and with a single vertical tower placed (10), centrally, between the suction buckets (figs. 1-2), 4Docket No. 2003-1034 seen in top view, formed by a single tube, which carries the gondola of the windmill at its top (fig. 12).
	Buhr discloses the invention substantially as claimed however fails to explicitly state the single tube is made from thin-walled steel and the gondola with the rotor blades at least 20 meters above the local water level.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the tube from thin-walled steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
	Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the blades at least 20 meters above the sea level, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With regard to claim 21, Buhr further discloses the tower rests on top of the foundation system (fig. 1) and the connector body rests on top of all suction buckets (fig. 1); configured so that the foundation system is as deep as possible below the water level (fig. 2) and the tower has the largest possible length (fig. 12); the tower is located completely above the underside of the connector body (fig. 1), and above the water level prismatic over its entire length and is rigidly mounted to the connector body (fig. 12).
	Buhr discloses the invention substantially as claimed however fails to explicitly state the tower is hollow and thin-walled with a wall thickness between 20 and 200 millimetres. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the wall at any thickness based on the design conditions at hand, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With regard to claim 24, Buhr further discloses the cross-section of the arms of the connector body has angular cross-section and wherein the arms of 6Docket No. 2003-1034 the connector body extend horizontal and are made from flat plates (figs. 1-2).
	Buhr fails to explicitly state box-shaped. However, it would have been an obvious matter of design choice to make the different portions of the arms of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
	With regard to claim 26, Buhr further discloses the foundation system and is located completely below the highest point of the connector body (fig. 1-2) and only in the area downwards from the highest point of the connector body extend structures that are to the tower attached and transfer all loads, from the tower to the seabed (figs. 1-2).
	Buhr fails to explicitly state the foundation system extends a maximum of 15 meters above the local seabed. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the foundation system at any level, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With regard to claim 27, Buhr discloses the invention substantially as claimed however fails to explicitly state the arms of the connector body have a height, measured at their location of maximum height, between 0.75 and 1.5 times the diameter of the tower at the level of the connector body and have a width, measured at their location of maximum width, between 0.5 and 1.0 times their height, measured at their place of maximum height.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have height of the arms at any value based on the design conditions at hand, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With regard to claim 32, Buhr further discloses a first sub-unit comprising the suction buckets and the connector body (fig. 8) and a second sub-unit comprising the tower (fig. 2) are provided, and the first and second sub-9Docket No. 2003-1034 units are subsequently, separate from each other, floating in the water transported by sailing (para 0016) over a distance to the offshore installation location (figs. 8-12), with the first subunit in upright position, and then the first and second sub-unit, floating in the water, are combined into the offshore construction (fig. 12).
	Buhr fails to explicitly state the subunits being floated at least 10 meters apart and a distance of at least 100 or 1000 meters. However, it would have been obvious to one having ordinary skill in the art at the time the invention was sail the components to any distance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With regard to claim 33, Buhr discloses the invention substantially as claimed however fails to explicitly state during the float transport in the water to the offshore installation location, the first and the second subunit sail underneath one or more bridges, of a fixed type, for car traffic crossing the water way, without obstructing the car traffic across the bridge.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed that one may sail under a bridge since it is well known for large vessel to travel under a bridge without damaging said bridge.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhr (DE 10 2012021001 A1) in view of Applicant’s Admitted Prior Art (AAPA).
	With regard to claim 22, Buhr discloses the invention substantially as claimed however is silent regarding each suction bucket is a vertical thin-walled steel cylinder with a wall thickness of at least 3 millimetres and with a diameter between 10 and 15 meters, which at its top end is closed in airtight manner by a top plate and at its lower end, which is in fluid communication with the suction space inside the suction bucket, is open and extends into the seabed with this lower end and is during installation in the seabed by hydraulic under pressure generated in the suction space inside the cylinder, generated by an external suction pump connected to an at the top 5Docket No. 2003-1034 plate provided suction port with suction valve in fluid communication with the suction space, penetrated deeper into the seabed to be almost completely in the seabed; the suction buckets have a mutual spacing of at least 5 meters and provide a statically balanced or overbalanced support for the connector body; each suction bucket contains a moulded filling body inside, with which after completion of the sucking, the gap between the top of the seabed inside the suction bucket and the top plate is completely filled up and which filling body has a height between 10 and 100 centimetres and prevents that the suction bucket is pushed deeper into the seabed by the structure resting on top of it.
	AAPA discloses suction buckets are known (pg. 1 line 22 to pg. 13, line 13) and that suction buckets are vertical thin-walled steel cylinder(pg. 1, lines 22-27) with a wall thickness of at least 3 millimetres and with a diameter between 10 and 15 meters (pg. 3, line 7-13) which at its top end is closed in airtight manner by a top plate and at its lower end, which is in fluid communication with the suction space inside the suction bucket (pg. 1, lines 23-30) is open and extends into the seabed with this lower end and is during installation in the seabed by hydraulic under pressure generated in the suction space inside the cylinder (pg. 1, lines 30-39), generated by an external suction pump connected to an at the top 5Docket No. 2003-1034 plate provided suction port with suction valve in fluid communication with the suction space (pg. 1, line 34-37), penetrated deeper into the seabed to be almost completely in the seabed; the suction buckets have a mutual spacing of at least 5 meters and provide a statically balanced or overbalanced support for the connector body (pg. 2, lines 15-20).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Buhr and utilize known suction piles as taught by AAPA in since such a modification would have merely required interchange known piles, yielding a predicable result, and an artisan of ordinary skill would have had a reasonable expectation of success.
 	Furthermore, it would have been obvious to utilize a moulded filling body inside, with which after completion of the sucking, the gap between the top of the seabed inside the suction bucket and the top plate is completely filled up and which filling body has a height between 10 and 100 centimetres and prevents that the suction bucket is pushed deeper into the seabed by the structure resting on top of it as the examiner takes Official Notice in stating that such fillings, usually grout, are well known within the art at it would have been obvious to utilize the filling to maintain the desired position of the pile.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhr (DE 10 2012021001 A1) in view of Chow (4,000,624).
	With regard to claim 23, Buhr further discloses the connector body has arms (figs. 1-2) which are the elements extending from the central part of the connector body radially outwardly to each relevant suction bucket (figs. 1-2) and attached thereto at their ends; the connector body has a flat underside and is a completely closed body, thin-walled monocoque construction whose external walls carry the loads (figs. 1-2).
	Buhr discloses the invention substantially as claimed however fails to explicitly state the connector body being hollow.
	Chow discloses an offshore structure wherein the connector bodies are hollow (col. 5, lines 7-10).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Buhr and have the connector body be hollow in order to reduce the weight of the structure.

Claims 28-31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhr (DE 10 2012021001 A1) in view of Van Gelder (EP 2910686 A2).
	With regard to claims 28 and 34, Buhr discloses the invention substantially as claimed however fails to disclose the connector body and the tower are equipped with one or more quick couplings which keep, as the only means, the tower and the connector body together in a load bearing manner, wherein the quick couplings allow uncoupling without causing permanent damage to the parts involved in the coupling.
	Van Gelder discloses an offshore structure (title) with the connector body and the tower are equipped with one or more quick couplings (12/14) which keep, as the only means, the tower and the connector body together in a load bearing manner, wherein the quick couplings allow uncoupling without causing permanent damage to the parts involved in the coupling (paras 0055-0059).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Buhr and utilize the quick coupling as taught by Van Gelder in order to quickly install the turbine.
	With regard to claim 29, Van Gelder further discloses the complete force flow from the connector body to the tower, and vice versa, flows for a minimum of 95% via the quick couplings (fig. 5).
	With regard to claim 30, Van Gelder further discloses the one or more quick couplings provide a clamping of the tower in the connector body, or vice versa, by wedging action (para 0055) and driven by the gravity force acting on the tower, so that by moving of the longitudinal end of the tower clamped in the 8Docket No. 2003-1034 connector body due to wobbling of the tower, the tower is increasingly tightly clamped to the connector body (fig. 5; para 0055).
	With regard to claim 31, Van Gelder further discloses the one or more quick couplings are each provided with one or two first wedging means(12/14; fig. 5) provided to the tower, that are conically or wedge shaped at one side and one or two second wedging means (11/13; fig. 5), provided to the connector body, that are wedge or conically shaped at one side (fig. 5), such that there are one or two pairs of each a first and a second wedging means such that when the quick coupling is engaged, by inserting the tower into the connector body or vice versa (fig. 5), the wedging means are co axial and parallel and the wedge or conical sides of the wedging means of a pair face and contact each other (fig. 5), the first wedging means at the inner side or within the second wedging means, or vice versa, in case there are two pairs, the distance between the two first wedging means rings equals the distance between the two second wedging means, viewed in longitudinal direction of the tower, wherein a pair provides a slip joint (figs. 5, 7).

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhr (DE 10 2012021001 A1) in views of Viselli et al. (2018/0030963), Meek et al. (4,687,380), Applicant’s Admitted Prior Art (AAPA), and Chow (4,000,624).
	With regard to claim 35, the claimed limitations have all been addressed above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



BF
5/6/2022